            Case 1:19-cr-00093-VEC Document 79 Filed 07/30/21 Page 1 of 3
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 7/30/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  - against -                                          : 19-CR-93 (VEC)
                                                                       :
TYMEEKE JOHNSON,                                                       :     ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 27, 2021, the parties appeared at a conference in this matter;

       WHEREAS Probation reported that it had scheduled community service hours for Mr.

Johnson to complete on Thursday, July 29, 2021;

       WHEREAS among other obligations, the Court informed Mr. Johnson that he must

complete the scheduled community service hours and that he must provide proof of having

completed the hours to Probation, Dkt. 78;

       WHEREAS at the conference Mr. Johnson said that he would appear and perform the

community service as required;

       WHEREAS at the conference, the Court informed Mr. Johnson that if he failed to

complete the required community service or to satisfy the other obligations imposed by the

Court, the Court would schedule a hearing on Mr. Johnson’s alleged violations of the terms of

his Probation, id.; and

       WHEREAS on July 29, 2021, Probation informed the Court that Mr. Johnson failed to

perform the community service scheduled for July 29, 2021;
         Case 1:19-cr-00093-VEC Document 79 Filed 07/30/21 Page 2 of 3




       IT IS HEREBY ORDERED that a hearing on Mr. Johnson’s alleged violations of the

terms of his Probation is scheduled for Tuesday, August 17, 2021 at 3:30 P.M. The hearing

will be held in Courtroom 443 of the Thurgood Marshall United States Courthouse, located at 40

Foley Square, New York, New York 10007. Per the SDNY COVID-19 Courthouse Entry

Program, any person who appears at any SDNY courthouse must complete a questionnaire and

have his or her temperature taken. Please see the enclosed instructions.

       IT IS FURTHER ORDERED that Probation must submit a status report to the Court and

to the parties by no later than Monday, August 16, 2021 at 2:30 P.M. The status report must

update the Court on Mr. Johnson’s attempts to secure employment and the number of community

service hours that he has completed.

       IT IS FURTHER ORDERED that interested members of the public may attend the

conference by dialing 1-888-363-4749, using the access code 3121171 and the security code

0093. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.



SO ORDERED.

Dated: July 30, 2021                                __________________________________
       New York, New York                                       Valerie Caproni
                                                           United States District Judge




                                                2
         Case 1:19-cr-00093-VEC Document 79 Filed 07/30/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                3
